Order entered April 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00570-CV

                     AMY LIZETTE VASQUEZ IBARRA, Appellants

                                               V.

                                RICARDO IBARRA, Appellee

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-14306

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated January 29, 2014, we

informed appellants that the Court Reporter notified us the reporter’s record had not been filed

because appellants had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellants to provide the Court with written verification they had

requested the record and had paid for or made arrangements to pay for the record, or had been

found entitled to proceed without payment of costs. We cautioned appellants that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record.    To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the reporter’s
record. Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE